DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) filed 03/22/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. Specifically, see Non-Patent Literature Documents 1-4 of the IDS. It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings are objected to because the unlabeled rectangular boxes shown in the drawings should be provided with descriptive text labels. See: MPEP 608.02(b).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 14 is objected to because of the following informalities:  
Claim 14 recites “characterizing the operating state of the power hydraulics (4),” in line 24, which appears to be a misstating of --characterizing the operating state of the power hydraulics (4); and--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “for determining a setpoint rotational speed of a prime mover of a work machine, having a continuously variable transmission and power hydraulics, as a function of an operating state of the power hydraulics, the setpoint rotational speed being determined without knowledge of a current operating state of the power hydraulics by basic engine speed settings, which is used to determine the setpoint rotational speeds, at which the work machine operates with high productivity” in lines 1-7, which, as best understood by the examiner, is merely a preamble recitation of intended use or purpose that is not germane to patentability of claim (e.g., see: MPEP 2111.02). However, it is unclear what exactly is meant by this preamble claim phrase, as “determining a setpoint rotational speed […] as a function of an operating state of the power hydraulics” is immediately followed by the statement “the setpoint rotational speed being determined without knowledge of a current operating state of the power hydraulics by basic engine speed settings, which is used to determine the setpoint rotational speeds, at which the work machine operates with high productivity,” which appears to indicate that the setpoint rotational speed is determined as a function of the operating state of the power hydraulics without knowledge of the operating state of the power hydraulics, which is to say that the setpoint rotational speed is determined as a function of something that is unknown, and it is unclear how a function would be computed based on an unknown. For this reason, the aforementioned preamble recitation of intended use or purpose appears to be nonsensical. Also, the aforementioned preamble recitation of intended use or purpose also appears to be nonsensical, as a whole, by virtue of inclusion of the phrase “the setpoint rotational speed being determined without knowledge of a current operating state of the power hydraulics by basic engine speed settings, which is used to determine the setpoint rotational speeds, at which the work machine operates with high productivity,” as it is unclear what exactly is meant by this phrase. The claim, as a whole, is generally narrative and indefinite, failing to conform with current U.S. practice, appearing to be a literal translation into English from a foreign document, replete with grammatical and idiomatic errors.
Claim 14 also recites “at which the work machine operates with high productivity
Claim 14 also recites “determining the setpoint rotational speed, if the operating state of the power hydraulics is known, taking into account the basic engine speed settings and at least additionally as a function of a low engine speed setting and a high engine speed setting” in lines 8-11, which appears to be an optional contingent process step (e.g., see: MPEP 2111.04_I&II), and which appears to be dependent upon a condition that the operating state of the power hydraulics is known. Claim 14 previously recites “for determining a setpoint rotational speed of a prime mover of a work machine, having a continuously variable transmission and power hydraulics, as a function of an operating state of the power hydraulics, the setpoint rotational speed being determined without knowledge of a current operating state of the power hydraulics by basic engine speed settings, which is used to determine the setpoint rotational speeds, at which the work machine operates with high productivity” in lines 1-7, which, as discussed in detail above, appears to be simultaneously dependent upon conditions that the operating state of the power hydraulics is known (i.e., “as a function of an operating state of the power hydraulics”) and unknown (i.e., “the setpoint rotational speed being determined without knowledge of a current operating state of the power hydraulics”). Therefore, it is unclear whether “the setpoint rotational speed” determined by “determining the setpoint rotational speed,…” in lines 8-11 is intended to be the same as or different from “the setpoint rotational speed” recited throughout lines 1-7 of the preamble of the claim. Thus, there appears to be improper antecedent basis for the limitation in the claim.
Claim 14 also recites “determining, with the low engine speed setting alone, lower setpoint speeds than the basic engine speed setting or a combination of the low engine speed setting and the basic engine speed setting” in lines 12-14 defined by determining, with the low engine speed setting alone, lower setpoint speeds than the basic engine speed setting” or an alternative second process step of “determining, with the low engine speed setting alone, […] a combination of the low engine speed setting and the basic engine speed setting”; however, with regard to the alternatively-recited second process step, it is unclear what exactly is meant by “determining, with the low engine speed setting alone, […] a combination of the low engine speed setting and the basic engine speed setting,” such that it is unclear what exactly is being determined by “determining, with the low engine speed setting alone, […] a combination of the low engine speed setting and the basic engine speed setting” as it appears that such a determination could not be merely based on the low engine speed setting alone by virtue of the determined combination being a combination of the low engine speed setting AND the basic engine speed setting. 
Claim 14 also recites the phrase “the setpoint engine speeds determined solely as a function of the high engine speed settings are higher than the setpoint rotational speeds based on the basic engine speed setting or a combination of the basic engine speed setting and the high engine speed setting” in lines 15-18; however, it is unclear what exactly is meant by this claim phrase in the context of the process of claim 14. Firstly, it is unclear what exactly is meant by each of “the setpoint engine speeds determined solely as a function of the high engine speed settings” and “the setpoint rotational speeds based on the basic engine speed setting,” as the claim fails to previously introduce any of: “setpoint engine speeds determined as a function of high engine speed settings,” “high engine speed settings,” and “setpoint rotational speeds the setpoint engine speeds determined solely as a function of the high engine speed settings are higher than the setpoint rotational speeds based on the basic engine speed setting or a combination of the basic engine speed setting and the high engine speed setting” is defined by alternative phrasing (i.e., “or” in line 17) so as to appear to be directed to one of a first recitation of “the setpoint engine speeds determined solely as a function of the high engine speed settings are higher than the setpoint rotational speeds based on the basic engine speed setting” or an alternative second recitation of “the setpoint engine speeds determined solely as a function of the high engine speed settings are higher than the setpoint rotational speeds based on […] a combination of the basic engine speed setting and the high engine speed setting”; however, with regard to the alternatively-recited second recitation, it is unclear what exactly is meant by “the setpoint rotational speeds based on […] a combination of the basic engine speed setting and the high engine speed setting,” as no such setpoint rotational speeds appear to be previously introduced by the claim. Thus, there appears to be improper antecedent basis for the limitations in the claim. Furthermore, the phrase “the setpoint engine speeds determined solely as a function of the high engine speed settings are higher than the setpoint rotational speeds based on the basic engine speed setting or a combination of the basic engine speed setting and the high engine speed setting” does not necessarily positively introduce any process step(s) to the process of claim 14 and/or necessarily further define any process step(s) positively recited as part of the process of claim 14, such that the phrase “the setpoint engine speeds determined solely as a function of the high engine speed settings are higher than the setpoint rotational speeds based on the basic engine speed setting or a combination of the basic engine speed setting and the high engine speed setting” appears to have no purpose in the context of the claimed process and does not appear to further limit the process under a broadest reasonable interpretation (e.g., see: MPEP 2111.04_I).
Claim 14 also recites “determining, from a result of the weighting, the setpoint rotational speed of the prime mover by one of: the low engine speed setting, a combination of the low engine speed setting and the basic engine speed setting, the basic engine speed setting, a combination of the basic engine speed setting and the high engine speed setting, and the high engine speed setting” in the last nine lines of the claim; however, it is unclear what exactly is meant by “by one of: the low engine speed setting, a combination of the low engine speed setting and the basic engine speed setting, the basic engine speed setting, a combination of the basic engine speed setting and the high engine speed setting, and the high engine speed setting” in the the low engine speed setting, a combination of the low engine speed setting and the basic engine speed setting, the basic engine speed setting, a combination of the basic engine speed setting and the high engine speed setting, and the high engine speed setting” appears to be an thing that performs an action (or a means of achieving something) corresponding to “determining […] by….” Also, it is unclear whether “the setpoint rotational speed” determined in the ninth-to-last line of the claim is intended to be the same as or different from the “setpoint rotational speed” determined in line 1 of the claim and/or in line 4 of the claim and/or in line 8 of the claim, especially in view of the different determining step in lines 1-7 and in lines 8-11 of the process of claim 14. Additionally, it is unclear whether “a combination of the low engine speed setting and the basic engine speed setting” in the last nine lines of the claim is intended to be the same as or different from “a combination of the low engine speed setting and the basic engine speed setting” previously introduced in lines 13-14 of the claim. Furthermore, it is unclear whether “a combination of the basic engine speed setting and the high engine speed setting” in the last nine lines of the claim is intended to be the same as or different from “a combination of the basic engine speed setting and the high engine speed setting” previously introduced in lines 17-18 of the claim. Thus, there appears to be improper antecedent basis for the limitations in the claim.
Claims 15-25 are dependent from claim 14, such that claims 15-25 also include the indefinite subject matter recited by claim 14, such that claims 15-25 are also rejected for at least the same reasons that claims 14 is rejected, as discussed in detail directly above with respect to claim 14.

Claim 15 recites “determining the setpoint rotational speed of the prime mover as a function of an operating state of booms of the power hydraulics” in lines 1-3; however, claim 15 is dependent from claim 14, and it is unclear whether the “setpoint rotational speed” determined by the process step of claim 15 is intended to be the same as or different from the “setpoint rotational speed” determined in line 1 of claim 14 and/or in line 4 of claim 14 and/or in line 8 of claim 14 and/or in the ninth-to-last line of claim 14, especially in view of the different determining steps in lines 1-7 of claim 14 and in lines 8-11 of claim 14 and in the last nine lines of claim 14. Thus, there appears to be improper antecedent basis for the limitation in the claim.
Claims 17 is are dependent from claim 15, such that claim 17 also includes the indefinite subject matter recited by claim 15, such that claim 17 is also rejected for at least the same reasons that claims 15 is rejected, as discussed in detail directly above with respect to claim 15.

Claim 16 recites “considering, during the determination of the setpoint rotational speed of the prime mover, a current operating state of at least one of the booms and an attachment, connected to the booms, of the power hydraulics” in lines 1-4; however, claim 16 is dependent from claim 14, and it is unclear whether the determined “setpoint rotational speed” referred to by the process step of claim 16 is intended to be the same as or different from the “setpoint rotational speed” determined in line 1 of claim 14 and/or in line 4 of claim 14 and/or in line 8 of claim 14 and/or in the ninth-to-last line of claim 14, especially in view of the different determining steps in lines 1-7 of claim 14 

Claim 17 recites “determining the setpoint rotational speed of the prime mover giving consideration to at least one of a gradient of a change in the operating state of the booms and a gradient of a change in an operating state of an attachment connected to the booms” in lines 1-4; however, claim 17 is dependent from claim 14 via claim 15, and it is unclear whether the “setpoint rotational speed” determined by the process step of claim 17 is intended to be the same as or different from the “setpoint rotational speed” determined in line 1 of claim 14 and/or in line 4 of claim 14 and/or in line 8 of claim 14 and/or in the ninth-to-last line of claim 14, especially in view of the different determining steps in lines 1-7 of claim 14 and in lines 8-11 of claim 14 and in the last nine lines of claim 14. Thus, there appears to be improper antecedent basis for the limitation in the claim.

Claim 18 recites “determining the setpoint rotational speed of the prime mover as a function of an actual rotational speed of an output of the work machine” in lines 1-3; however, claim 18 is dependent from claim 14, and it is unclear whether the “setpoint rotational speed” determined by the process step of claim 18 is intended to be the same as or different from the “setpoint rotational speed” determined in line 1 of claim 14 

Claim 19 recites “determining the setpoint rotational speed of the prime mover as a function of a direction of travel of the work machine” in lines 1-3; however, claim 19 is dependent from claim 14, and it is unclear whether the “setpoint rotational speed” determined by the process step of claim 19 is intended to be the same as or different from the “setpoint rotational speed” determined in line 1 of claim 14 and/or in line 4 of claim 14 and/or in line 8 of claim 14 and/or in the ninth-to-last line of claim 14, especially in view of the different determining steps in lines 1-7 of claim 14 and in lines 8-11 of claim 14 and in the last nine lines of claim 14. Thus, there appears to be improper antecedent basis for the limitation in the claim.

Claim 20 recites “determining the setpoint rotational speed of the prime mover considering a motor load effective at the prime mover” in lines 1-3; however, claim 20 is dependent from claim 14, and it is unclear whether the “setpoint rotational speed” determined by the process step of claim 20 is intended to be the same as or different from the “setpoint rotational speed” determined in line 1 of claim 14 and/or in line 4 of claim 14 and/or in line 8 of claim 14 and/or in the ninth-to-last line of claim 14, especially in view of the different determining steps in lines 1-7 of claim 14 and in lines 8-11 of 

Claim 21 recites “determining the setpoint rotational speed of the prime mover as a function of a hydraulic load effective on the power hydraulics” in lines 1-3; however, claim 21 is dependent from claim 14, and it is unclear whether the “setpoint rotational speed” determined by the process step of claim 21 is intended to be the same as or different from the “setpoint rotational speed” determined in line 1 of claim 14 and/or in line 4 of claim 14 and/or in line 8 of claim 14 and/or in the ninth-to-last line of claim 14, especially in view of the different determining steps in lines 1-7 of claim 14 and in lines 8-11 of claim 14 and in the last nine lines of claim 14. Thus, there appears to be improper antecedent basis for the limitation in the claim.

Claim 22 recites “determining the setpoint rotational speed of the prime mover as a function of a gradient of a working hydraulic load effective on the power hydraulics” in lines 1-4; however, claim 22 is dependent from claim 14, and it is unclear whether the “setpoint rotational speed” determined by the process step of claim 22 is intended to be the same as or different from the “setpoint rotational speed” determined in line 1 of claim 14 and/or in line 4 of claim 14 and/or in line 8 of claim 14 and/or in the ninth-to-last line of claim 14, especially in view of the different determining steps in lines 1-7 of claim 14 and in lines 8-11 of claim 14 and in the last nine lines of claim 14. Thus, there appears to be improper antecedent basis for the limitation in the claim.

Claim 23 recites “determining the setpoint rotational speed of the prime mover as a function of either a transmission load of the continuously variable transmission or an effective transmission output torque” in lines 1-4; however, claim 23 is dependent from claim 14, and it is unclear whether the “setpoint rotational speed” determined by the process step of claim 23 is intended to be the same as or different from the “setpoint rotational speed” determined in line 1 of claim 14 and/or in line 4 of claim 14 and/or in line 8 of claim 14 and/or in the ninth-to-last line of claim 14, especially in view of the different determining steps in lines 1-7 of claim 14 and in lines 8-11 of claim 14 and in the last nine lines of claim 14. Thus, there appears to be improper antecedent basis for the limitation in the claim.

Claim 24 recites “determining the setpoint rotational speed of the prime mover as a function of operating states of control elements of the power hydraulics” in lines 1-3; however, claim 24 is dependent from claim 14, and it is unclear whether the “setpoint rotational speed” determined by the process step of claim 24 is intended to be the same as or different from the “setpoint rotational speed” determined in line 1 of claim 14 and/or in line 4 of claim 14 and/or in line 8 of claim 14 and/or in the ninth-to-last line of claim 14, especially in view of the different determining steps in lines 1-7 of claim 14 and in lines 8-11 of claim 14 and in the last nine lines of claim 14. Thus, there appears to be improper antecedent basis for the limitation in the claim.

Claim 25 recites “providing a limitation of a gradient of a course of the setpoint rotational speed in determining the setpoint rotational speed of the prime mover” in lines 

Claim 26 recites “of determining a setpoint rotational speed of a prime mover of a work machine, having a continuously variable transmission and power hydraulics, as a function of an operating state of the power hydraulics and at which the work machine operates at maximum productivity” in lines 1-4, which, as best understood by the examiner, is merely a preamble recitation of intended use or purpose that is not germane to patentability of claim (e.g., see: MPEP 2111.02). Claim 26 also recites a process step of “determining the setpoint rotational speed of the prime mover based on a basic engine speed setting and excluding consideration of a current operating state of the power hydraulics” in lines 6-8. However, it is unclear what exactly is meant by the preamble recitation of intended use or purpose of lines 1-4 in combination with the process step of lines 6-8, given that the preamble recitation of intended use or purpose of lines 1-4 specifies “determining a setpoint rotational speed of a prime mover […] as a function of an operating state of the power hydraulics,” whereas the process step of lines 6-8 differently specifies “determining the setpoint rotational speed of the prime mover based on a basic engine speed setting and excluding consideration of a current operating state of the power hydraulics,” and it is unclear what exactly is meant by these seemingly contradictory claim phrases for determining the same parameter. Therefore, it is also unclear whether the setpoint rotational speed determined in lines 6-8 of the claim is intended to be the same as or different from the setpoint rotational speed determined differently in lines 1-4 of the claim. Thus, there appears to be improper antecedent basis for the limitation in the claim. The claim, as a whole, is generally narrative and indefinite, failing to conform with current U.S. practice, appearing to be a literal translation into English from a foreign document, replete with grammatical and idiomatic errors.
Claim 26 also recites “if the current operating state of the power hydraulics is known, determining the setpoint rotational speed of the prime mover based on the basic engine speed settings and as a function of a low engine speed setting and a high engine speed setting” in lines 9-12, which appears to be an optional contingent process step (e.g., see: MPEP 2111.04_I&II), and which appears to be dependent upon a condition that the operating state of the power hydraulics is known. Claim 26 previously recites “determining the setpoint rotational speed of the prime mover based on a basic engine speed setting and excluding consideration of a current operating state of the power hydraulics” in lines 6-8, which, as discussed in detail above, appears to be simultaneously dependent upon conditions that the operating state of the power hydraulics is known (i.e., “as a function of an operating state of the power hydraulics”) and unknown (i.e., “determining the setpoint rotational speed of the prime mover based on […] excluding consideration of a current operating state of the power hydraulics”). Therefore, it is unclear whether “the setpoint rotational speed” determined by determining the setpoint rotational speed,…” in lines 9-12 is intended to be the same as or different from “the setpoint rotational speed” recited throughout lines 6-8 of the claim. Thus, there appears to be improper antecedent basis for the limitation in the claim.
Claim 26 also recites “determining lower setpoint rotational speeds of the prime mover from the low engine speed settings alone in comparison to the setpoint rotational speeds of the prime mover determined from either the basic engine speed setting or a combination of the basic engine speed setting and the low engine speed setting” in lines 13-17; however, firstly, it is unclear what exactly is meant by “the low engine speed settings,” as the claim fails to previously introduce “low engine speed settings.” The claim does, however, previously introduce “a low engine speed setting” in line 11 of the optional contingent process step of lines 8-12; however, it is unclear which, if any, of “the low engine speed settings” in line 13 is intended to correspond to “a low engine speed setting” in line 11. Next, it is understood that the process step “determining lower setpoint rotational speeds of the prime mover from the low engine speed settings alone in comparison to the setpoint rotational speeds of the prime mover determined from either the basic engine speed setting or a combination of the basic engine speed setting and the low engine speed setting” is defined by alternative phrasing (i.e., “or” in line 16) so as to be directed to one of a first process step of “determining lower setpoint rotational speeds of the prime mover from the low engine speed settings alone in comparison to the setpoint rotational speeds of the prime mover determined from […] the basic engine speed setting” or an alternative second process step of “determining lower setpoint rotational speeds of the prime mover from the low engine speed settings alone in comparison to the setpoint rotational speeds of the prime mover determined from […] a combination of the low engine speed setting and the basic engine speed setting”; however, it is unclear what exactly is meant by each of “the setpoint rotational speeds of the prime mover determined from […] the basic engine speed setting” and “the setpoint rotational speeds of the prime mover determined from […] a combination of the low engine speed setting and the basic engine speed setting,” as the claim fails to previously introduce each of “setpoint rotational speeds of the prime mover determined from the basic engine speed setting” and “setpoint rotational speeds of the prime mover determined from a combination of the low engine speed setting and the basic engine speed setting.” The claim does, however, previously recite “setpoint rotational speed” in each of line 1, in line 6, and in line 10; however, each of the previous instances of “setpoint rotational speed” appears to be different from the other previous instances of “setpoint rotational speed,” and it is unclear which, if any, of the previous instances is/are intended to correspond to “the setpoint rotational speeds of the prime mover determined from […] the basic engine speed setting” and/or “the setpoint rotational speeds of the prime mover determined from […] a combination of the low engine speed setting and the basic engine speed setting.” Additionally, it is unclear whether the “lower setpoint rotational speeds” determined by “determining lower setpoint rotational speeds of the prime mover from the low engine speed settings alone in comparison to the setpoint rotational speeds of the prime mover determined from either the basic engine speed setting or a combination of the basic engine speed setting and the low engine speed setting” are intended to be the same as or different from one or more of the previous instances of “setpoint rotational speed” recited in at least lines 1, 6 and 10 of 
Claim 26 recites the phrase “determining higher setpoint rotational speeds of the prime mover from the high engine speed settings alone in comparison to the setpoint rotational speeds of the prime mover determined from either the basic engine speed setting or a combination of the basic engine speed setting and the high engine speed setting” in lines 18-22; however, firstly, it is unclear what exactly is meant by “the high engine speed settings,” as the claim fails to previously introduce “high engine speed settings.” The claim does, however, previously introduce “a high engine speed setting” in lines 11-12 of the optional contingent process step of lines 8-12; however, it is unclear which, if any, of “the high engine speed settings” in line 19 is intended to correspond to “a high engine speed setting” in lines 11-12. Next, it is understood that the process step “determining lower setpoint rotational speeds of the prime mover from the low engine speed settings alone in comparison to the setpoint rotational speeds of the prime mover determined from either the basic engine speed setting or a combination of the basic engine speed setting and the low engine speed setting” is defined by alternative phrasing (i.e., “or” in line 21) so as to be directed to one of a first process step of “determining higher setpoint rotational speeds of the prime mover from the high engine speed settings alone in comparison to the setpoint rotational speeds of the prime mover determined from […] the basic engine speed setting” or an alternative second process step of “determining higher setpoint rotational speeds of the prime mover from the high engine speed settings alone in comparison to the setpoint rotational speeds of the prime mover determined from […] a combination of the low engine speed setting and the basic engine speed setting”; however, it is unclear what exactly is meant by each of “the setpoint rotational speeds of the prime mover determined from […] the basic engine speed setting” and “the setpoint rotational speeds of the prime mover determined from […] a combination of the basic engine speed setting and the high engine speed setting,” as the claim fails to previously introduce each of “setpoint engine speeds of the prime mover determined from the basic engine speed setting” and “setpoint engine speeds of the prime mover determined from a combination of the basic engine speed setting and the high engine speed setting.” The claim does, however, previously recite “setpoint rotational speed” in each of line 1, in line 6, and in line 10; however, each of the previous instances of “setpoint rotational speed” appears to be different from the other previous instances of “setpoint rotational speed,” and it is unclear which, if any, of the previous instances is/are intended to correspond to “the setpoint rotational speeds of the prime mover determined from […] the basic engine speed setting” and/or “the setpoint rotational speeds of the prime mover determined from […] a combination of the basic engine speed setting and the high engine speed setting.” Additionally, it is unclear whether the “higher setpoint rotational speeds” determined by “determining higher setpoint rotational speeds of the prime mover from the high engine speed settings alone in comparison to the setpoint rotational speeds of the prime mover determined from either the basic engine speed setting or a combination of the basic engine speed setting and the high engine speed setting
Claim 26 recites “each of the low engine speed setting, the basic engine speed setting and the high engine speed setting comprises a setpoint rotational speed range of the prime mover, which is plotted as a function of a reciprocal transmission range of the continuously variable transmission” in lines 23-27; however, the phrase “each of the low engine speed setting, the basic engine speed setting and the high engine speed setting comprises a setpoint rotational speed range of the prime mover, which is plotted as a function of a reciprocal transmission range of the continuously variable transmission” does not necessarily positively introduce any process step(s) to the process of claim 26 and/or necessarily further define any process step(s) positively recited as part of the process of claim 26, such that the phrase “each of the low engine speed setting, the basic engine speed setting and the high engine speed setting comprises a setpoint rotational speed range of the prime mover, which is plotted as a function of a reciprocal transmission range of the continuously variable transmission” appears to have no purpose in the context of the claimed process and does not appear to further limit the process under a broadest reasonable interpretation (e.g., see: MPEP 2111.04_I).
Claim 26 recites “determining the setpoint rotational speed of the prime mover based on the weighting of the at least two variables and one of: the low engine speed setting, the basic engine speed setting, the high engine speed setting, the combination of the low engine speed setting and the basic engine speed setting, and the combination of the high engine speed setting and the basic engine speed setting” in the last nine lines of the claim; however, it is unclear whether “the setpoint rotational speed” determined in the ninth-to-last line of the claim is intended to be the same as or different 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 14 recites: “A process for determining a setpoint rotational speed of a prime mover of a work machine, having a continuously variable transmission and power hydraulics, as a function of an operating state of the power hydraulics, the setpoint rotational speed being determined without knowledge of a current operating state of the power hydraulics by basic engine speed settings, which is used to determine the setpoint rotational speeds, at which the work machine operates with high productivity, the method comprising: determining the setpoint rotational speed, if the operating state of the power hydraulics is known, taking into account the basic engine speed settings and at least additionally as a function of a low engine speed setting and a high engine speed setting; determining, with the low engine speed setting alone, lower setpoint speeds than the basic engine speed setting or a combination of the low engine speed setting and the basic engine speed setting; the setpoint engine speeds determined solely as a function of the high engine speed settings are higher than the setpoint rotational speeds based on the basic engine speed setting or a combination of the basic engine speed setting and the high engine speed setting; plotting an engine speed setting comprising a setpoint rotational speed range of the prime mover, as a function of a reciprocal transmission range of the continuously variable transmission; weighting, via a logic function, at least two variables of the operating state characterizing the operating state of the power hydraulics, determining, from a result of the weighting, the setpoint rotational speed of the prime mover by one of: the low engine speed setting, a combination of the low engine speed setting and the basic engine speed setting, the basic engine speed setting, a combination of the basic engine speed setting and the high engine speed setting, and the high engine speed setting.”
In claim 14, each of the process steps “determining the setpoint rotational speed, if the operating state of the power hydraulics is known, taking into account the basic engine speed settings and at least additionally as a function of a low engine speed setting and a high engine speed setting; determining, with the low engine speed setting alone, lower setpoint speeds than the basic engine speed setting or a combination of the low engine speed setting and the basic engine speed setting; […] plotting an engine speed setting comprising a setpoint rotational speed range of the prime mover, as a function of a reciprocal transmission range of the continuously variable transmission; weighting, via a logic function, at least two variables of the operating state characterizing the operating state of the power hydraulics, determining, from a result of the weighting, the setpoint rotational speed of the prime mover by one of: the low engine speed setting, a combination of the low engine speed setting and the basic engine speed setting, the basic engine speed setting, a combination of the basic engine speed setting and the high engine speed setting, and the high engine speed setting” fall within the “mental process” group of abstract ideas, because each of the recited determinations and the weighting is performable by a human, including by a human using a physical aid (e.g., pen and paper, a calculator, etc.) to help them complete the recited determinations and calculations, and the use of such physical aid does not negate the mental nature of the limitations. Furthermore, in claim 14, the process step “weighting, via a logic function, at least two variables of the operating state characterizing the operating state of the power hydraulics” falls within the “mathematical concepts” group of abstract ideas, because the recited step describes a mathematical calculation. Also, in claim 14, “A process for determining a setpoint rotational speed of a prime mover of a work machine, having a continuously variable transmission and power hydraulics, as a function of an operating state of the power hydraulics, the setpoint rotational speed being determined without knowledge of a current operating state of the power hydraulics by basic engine speed settings, which is used to determine the setpoint rotational speeds, at which the work machine operates with high productivity” is merely a preamble recitation of intended use or purpose that is the setpoint engine speeds determined solely as a function of the high engine speed settings are higher than the setpoint rotational speeds based on the basic engine speed setting or a combination of the basic engine speed setting and the high engine speed setting” does not necessarily positively introduce any process step(s) to the process of claim 14 and/or necessarily further define any process step(s) positively recited as part of the process of claim 14, such that the phrase “the setpoint engine speeds determined solely as a function of the high engine speed settings are higher than the setpoint rotational speeds based on the basic engine speed setting or a combination of the basic engine speed setting and the high engine speed setting” appears to have no purpose in the context of the claimed process and does not appear to further limit the process under a broadest reasonable interpretation (e.g., see: MPEP 2111.04_I). For at least the reasons provided above, this judicial exception is not integrated into a practical application. Even when viewed in combination, the additional elements of the claimed process do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.
Claims 15-25 are dependent from claim 14 and each recites an additional determining or considering or providing that appears to merely amount to an additional limitation that falls within the “mental process” group of abstract ideas.
Claim 26 recites: “A method of determining a setpoint rotational speed of a prime mover of a work machine, having a continuously variable transmission and power hydraulics, as a function of an operating state of the power hydraulics and at which the work machine operates at maximum productivity, the method comprising: determining the setpoint rotational speed of the prime mover based on a basic engine speed setting and excluding consideration of a current operating state of the power hydraulics; if the current operating state of the power hydraulics is known, determining the setpoint rotational speed of the prime mover based on the basic engine speed settings and as a function of a low engine speed setting and a high engine speed setting; determining lower setpoint rotational speeds of the prime mover from the low engine speed settings alone in comparison to the setpoint rotational speeds of the prime mover determined from either the basic engine speed setting or a combination of the basic engine speed setting and the low engine speed setting; determining higher setpoint rotational speeds of the prime mover from the high engine speed settings alone in comparison to the setpoint rotational speeds of the prime mover determined from either the basic engine speed setting or a combination of the basic engine speed setting and the high engine speed setting; each of the low engine speed setting, the basic engine speed setting and the high engine speed setting comprises a setpoint rotational speed range of the prime mover, which is plotted as a function of a reciprocal transmission range of the continuously variable transmission; weighting, with a logic function, at least two variables which correlate to the operating state of the power hydraulics; and determining the setpoint rotational speed of the prime mover based on the weighting of the at least two variables and one of: the low engine speed setting, the basic engine speed setting, the high engine speed setting, the combination of the low engine speed setting and the basic engine speed setting, and the combination of the high engine speed setting and the basic engine speed setting.”
In claim 26, each of the process steps “determining the setpoint rotational speed of the prime mover based on a basic engine speed setting and excluding consideration of a current operating state of the power hydraulics; if the current operating state of the power hydraulics is known, determining the setpoint rotational speed of the prime mover based on the basic engine speed settings and as a function of a low engine speed setting and a high engine speed setting; determining lower setpoint rotational speeds of the prime mover from the low engine speed settings alone in comparison to the setpoint rotational speeds of the prime mover determined from either the basic engine speed setting or a combination of the basic engine speed setting and the low engine speed setting; determining higher setpoint rotational speeds of the prime mover from the high engine speed settings alone in comparison to the setpoint rotational speeds of the prime mover determined from either the basic engine speed setting or a combination of the basic engine speed setting and the high engine speed setting; […] weighting, with a logic function, at least two variables which correlate to the operating state of the power hydraulics; and determining the setpoint rotational speed of the prime mover based on the weighting of the at least two variables and one of: the low engine speed setting, the basic engine speed setting, the high engine speed setting, the combination of the low engine speed setting and the basic engine speed setting, and the combination of the high engine speed setting and the basic engine speed setting” fall within the “mental process” group of abstract ideas, because each of the recited determinations and the weighting is performable by a human, including by a human using a physical aid (e.g., pen and paper, a calculator, etc.) to help them complete the recited determinations and calculations, and the use of such physical aid does not weighting, with a logic function, at least two variables which correlate to the operating state of the power hydraulics” group of abstract ideas, because the recited step describes a mathematical calculation. Also, in claim 26, “A method of determining a setpoint rotational speed of a prime mover of a work machine, having a continuously variable transmission and power hydraulics, as a function of an operating state of the power hydraulics and at which the work machine operates at maximum productivity” is merely a preamble recitation of intended use or purpose that is not germane to patentability of claim (e.g., see: MPEP 2111.02). Additionally, in claim 26, the recitation “each of the low engine speed setting, the basic engine speed setting and the high engine speed setting comprises a setpoint rotational speed range of the prime mover, which is plotted as a function of a reciprocal transmission range of the continuously variable transmission” does not necessarily positively introduce any process step(s) to the method of claim 26 and/or necessarily further define any process step(s) positively recited as part of the method of claim 26, such that the phrase “each of the low engine speed setting, the basic engine speed setting and the high engine speed setting comprises a setpoint rotational speed range of the prime mover, which is plotted as a function of a reciprocal transmission range of the continuously variable transmission” appears to have no purpose in the context of the claimed method and does not appear to further limit the method under a broadest reasonable interpretation (e.g., see: MPEP 2111.04_I). For at least the reasons provided above, this judicial exception is not integrated into a practical application. Even when viewed in combination, the additional elements of the claimed method do not integrate the recited judicial exception into a 
Subject Matter Not Rejected Over the Prior Art
As discussed in detail above with respect to the rejections of claims 14-26 under 35 U.S.C. 112(b) set forth in this Office action, the intended scope of each of independent claims 14 and 26 is incomprehensible. Therefore, it is not possible to determine whether the prior art of record (e.g., see the attached PTO-892 Notice of References Cited form) teaches or renders obvious the process of independent claim 14 and/or the method of independent claim 26. Claims 15-25 are dependent from claim 14 and are also incomprehensible for at least the same reasons that claim 14 is incomprehensible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on the attached PTO-892 Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747